ORDER OF DISMISSAL
NOTE: This decision has been OVERRULED.
The Chief Justice of the Navajo Nation having considered the above captioned appeal pursuant to Title 7, Section 801 of the Navajo Tribal Code, hereby finds:
1. That the sole issue raised in this appeal is that the District Court erro red in dismissing appellant's counterclaim because appellees faded to answer said counterclaim; and
2. That there is no requirement that counterclaims be answered in the Courts of the Navajo Nation (GECC vs. Vandever, 1 Nav.R. 352 (1978)).
IT IS, THEREFORE, HEREBY ORDERED that the above captioned appeal be dismissed on the grounds that GECC vs. Vandever supra, is dispositive of the sole issue raised upon appeal.